Citation Nr: 0500573	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  03-16 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Evaluation of diabetes mellitus, type II, with diabetic 
retinopathy, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel






INTRODUCTION

The veteran had active service from February 1971 to December 
1972 and from June 1977 to June 1980.

This appeal arises from a May 2002 rating decision by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans' Affairs which granted service connection for 
diabetes mellitus, type II, and assigned a disability rating 
of 20 percent.  In June 2002, the veteran filed a claim for 
an increased rating which was denied in a July 2002 rating 
decision.  The veteran then filed a notice of disagreement 
(NOD) with the July 2002 decision.  Because the NOD was 
submitted within one year of the rating decision granting 
service connection (May 2002), the Board will consider that 
decision to be on appeal.

The Board notes that in a July 2004 rating decision, the RO 
termed the issue on appeal as "diabetes mellitus, type II, 
with diabetic retinopathy and erectile dysfunction."  
However, in a September 2003 decision, the RO granted the 
veteran's claim for service connection for erectile 
dysfunction and assigned that disability a separate rating of 
10 percent.  Therefore, erectile dysfunction is not included 
in the issue of evaluation of diabetes mellitus, type II, 
with diabetic retinopathy; and it is not on appeal.


REMAND

This case must be remanded for due process reasons.  In his 
substantive appeal, dated June 2003, the veteran notified the 
RO that he wished to testify before a Decision Review Officer 
in a personal hearing at the local level.  A review of the 
claims file indicates that the veteran was never afforded a 
personal hearing.  The appellant has a right to such a 
hearing.  38 C.F.R. § 3.103(c)(2004).


Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C. for the following action:

1.  The RO should make arrangements to 
schedule the veteran for a hearing before 
a Decision Review Officer at the RO in 
accordance with 38 C.F.R. 
§ 3.103(c)(2004), in the order that this 
request was received.

2.  Thereafter, the RO should 
readjudicate the veteran's claim.  If 
the decision remains adverse to the 
veteran, both he and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate period of time in which to 
respond thereto.  The case should then 
be returned to the Board for further 
appellate consideration, if otherwise 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



